Citation Nr: 1234107	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified before a Veterans Law Judge seated at the RO.  A written transcript of that hearing was added to the claims file.  

This issue was previously presented to the Board in August 2011, at which time it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran previously requested, and was afforded in March 2011, a personal hearing before a Veterans Law Judge seated at the RO.  That Veterans Law Judge, however, is no longer with the Board.  The Veteran was subsequently sent an August 2012 letter offering him another hearing which he accepted.  In light of the Veteran's request for another personal hearing at the RO before a current Veterans Law Judge, a remand is required to afford the Veteran this opportunity.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO.  The appellant should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

